Case 1:21-cr-00107-RDM Document 54 Filed 07/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA
Criminal Action No. 21-00107 (RDM)

BRUNO JOSEPH CUA

 

 

PROPOSED ORDER

Upon consideration of Defendant Bruno Joseph Cua’s Motion to Modify Conditions of
Release, and the entire record in this case, it is hereby ORDERED that the motion is
GRANTED.

It is further ORDERED that this Court’s Order Setting Conditions of Release entered on
March 10, 2021 (ECF No. 25, Attachment A), as amended and modified by the Court’s April 12,
2021 Order (ECF No. 35) and June 2, 2021 Order (ECF No. 46), is hereby amended and
modified further as follows:

1. Mr. Cua is permitted to drive himself to and from work sites for employment that

has been pre-approved by Pretrial Services without being accompanied by this third-party

custodian;

2. Subject to advance approval by the Pretrial Services Office and his other

conditions of release, Mr. Cua’s father, Joseph Cua, may serve as an alternate third-party

custodian. For any periods in which Joseph Cua serves as third-party custodian, he must

complete, sign, and submit to the Court a declaration from himself in the form and

content of Attachment B to the Court’s March 10, 2021 Order on the Monday following

any such period.
Case 1:21-cr-00107-RDM Document 54 Filed 07/09/21 Page 2 of 2

ve
SO ORDERED this | day of 2021.

 

Randolph D. Moss
United States District Judge
